Citation Nr: 1608991	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  02-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to PTSD.  The Veteran timely perfected an appeal as to this issue.  See October 2001 notice of disagreement; December 2001 VA Form 9.  

The Veteran requested a Board hearing on his December 2001 VA Form 9 but, in December 2003, he withdrew his request for a hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

While the September 2001 rating decision denied entitlement to PTSD on the merits, the RO correctly noted that PTSD had been previously denied in August 1995.  As a result, in a February 2005 decision, the Board first determined that and material evidence had been presented to reopen the claim of service connection for PTSD, and then denied the claim on the merits.  The Veteran subsequently appealed the part of the decision that denied service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In February 2007, the Court granted a joint motion for remand of the parties, vacated the part of the February 2005 Board decision that denied service connection for PTSD, and remanded the matter to the Board for action consistent with the terms of the joint motion.

In November 2007 and most recently in August 2011, the Board remanded the issue on appeal for additional evidentiary development.  Unfortunately, as discussed in detail below, the Board finds that the directives of the previous remands have not been substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  

While the claim on appeal was previously styled as entitlement to service connection for PTSD, the Board has characterized the issue to include the various diagnoses reflected in the record, including PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, this appeal is now being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains documents that are duplicative of those contained on VBMS.

For reasons discussed below, this appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as PTSD, bipolar disorder, cognitive disorder, not otherwise specified (NOS), and cyclothymic versus dysthymic disorder.  See November 2010 VA PTSD examination; June 2001 neuropsychiatric evaluation from Dr. C.W.B.; see also July 2010 Psychiatric examination report.  

The Veteran has asserted that his current psychiatric disorder is a result of being verbally and physically abused during service.  He describes doing well in boot camp but reports that, when he was assigned to the USS Shreveport, he began having altercations with various soldiers which caused him to revert back to using drugs to try and numb himself to what was going on around him (as he had done before service).  He has reported that, after being caught sniffing glue, he was assigned to the Hampton Roads Correctional Custody Unit (CCU), where he felt he was being treated unfairly and was verbally harassed, tortured, and beaten by Petty Officers, including being handcuffed, gagged, hogtied, and strangled.  The Veteran reports that he told the Chief Petty Officer about what had been happening and arrangements were made for him to go back to the ship where he was given three days of bread and water for disrespecting the petty officers and subsequently offered an honorable discharge.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the updated DSM-V (5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  However, because the AOJ certified the Veteran's appeal with respect to the issue of service connection for PTSD to the Board in January 2002, this claim is governed by the DSM-IV.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (to the effect that the interim final rule regarding this change does not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ).  

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations, then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  No stressor verification would be needed under such circumstances.  If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id; 38 C.F.R. § 3.304(f)(3).  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.

In this case, the Veteran is not claiming, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Nor does the Veteran allege that his in-service stressor involves the fear of hostile military or terrorist activity.  Therefore, the Veteran's in-service stressor requires independent verification and does not trigger the application of the newly amended regulations in 38 C.F.R. § 3.304(f)(3).

The Veteran's service personnel records corroborate his report regarding the circumstances of his service as they reflect that he was processed for discharge because of military and disciplinary infractions, including breach of the peace, causing injury by sniffing glue, disrespect to a commissioned officer and petty officer, and failure to work.  They do not, however, contain any information regarding the specific form of discipline taken while he was assigned to the CCU.  Nevertheless, the Veteran has submitted a newspaper article which states that the Navy used CCUs as rehabilitative training for service-members in a strictly controlled, regimented and disciplined environment.  

Review of the record reveals that, in November 2007 and August 2011, the Board remanded this claim in order to obtain records relevant to the Veteran's assignment to the Hampton Roads Correctional Custody Unit, including the 1980 version of OPNAVINST 1640.10: Manual for the Operation of a Navy Correctional Custody Unit (CCU).  The Board was seeking to obtain information regarding the operating procedures of a CCU, including whether a supervisor or petty officer is armed or carried handcuffs or other physical restraints.  See August 2011 Remand.  After unsuccessfully attempting to obtain the information from the Department of the Navy, the AOJ contacted the National Archives and Records Administration (hereinafter referred to as "National Archives") which replied that, while it was unable to locate specific versions of the manual, it had identified several accessions that may contain versions of the OPNAVINST and SECVAVIST records requested, many of which were classified, and that records in their custody contained a number of files that included information on the requested topic.  However, the National Archives informed the AOJ that it was unable to conduct the extensive research necessary to examine the widely dispersed records and identify the pertinent documents but recommended that the AOJ contact the Joint Services Records Research Center (JSRRC) to search and review the classified accessions, as they have personnel who can research those records.  See February 2015 Letter from National Archives.  

Despite the foregoing, the AOJ did not contact the JSRRC to request further review of the records identified by the National Archives; instead, the AOJ issued the April 2015 supplemental statement of the case (SSOC), which states that it received a negative response to its request for the 1980 version of the OPNAVINST.  While the AOJ did receive a negative response from the Department of the Navy, it appears that the National Archives has records that contain information relevant to the operation of CCUs which, in turn, may corroborate the details of the Veteran's reported in-service stressors and support a diagnosis of PTSD.  

Because the AOJ has not exhausted all efforts to obtain this evidence, and this claim was remanded by the Court (and subsequently by the Board on two separate occasions) to obtain such evidence, the Board finds there was not substantial compliance with the August 2011 remand directives, thereby necessitating another remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.  

In addition to the foregoing, the Board again notes that the Veteran has been variously diagnosed with PTSD, bipolar disorder, cognitive disorder, NOS, and cyclothymic versus dysthymic disorder.  See November 2010 VA PTSD examination; June 2001 neuropsychiatric evaluation from Dr. C.W.B.  However, the evidentiary record does not contain a medical opinion that addresses the likely etiology of the Veteran's varying psychiatric disorders other than PTSD, as the only VA examination conducted in conjunction with this appeal addresses whether the Veteran has a current diagnosis of PTSD that is related to his military service.  

In this regard, the Board notes that the October 2010 VA examiner noted that the Veteran had experienced enough trauma prior to service to develop PTSD without military trauma and that the reported military trauma - which he noted could not be verified but nevertheless deemed credible - would likely exacerbate PTSD, if true.  While the October 2010 VA examination and opinion only addressed PTSD, the opinion and rationale suggest that the Veteran may have had a psychiatric disorder (however diagnosed) that existed prior to service and was aggravated therein.  

In light of the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder, including whether any such disability existed prior to service and was aggravated therein. 

Given the amount of time that will pass while this appeal is in remand status, the AOJ should also ensure that all VA treatment records dated from October 2012 to the present are associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from October 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Contact the Joint Services Records Research Center (JSRRC) and request that personnel in its College Park, Maryland office obtain or otherwise arrange to review pertinent OPNAVIST and SECNAVIST records in the custody of the National Archives and Records Administration (NARA) relevant to the operating procedures of a Navy Correctional Custody Unit (CCU) during 1980, as identified and referred to in the February 2015 letter from the NARA.  

(a) The Board is seeking information to corroborate the Veteran's reported stressors regarding the disciplinary measures used while he was in the Hampton Roads CCU.  Accordingly, relevant information would include, but is not limited to, the general policy for disciplinary or rehabilitative procedures in a CCU and/or whether a supervisor or petty officer was armed or carried physical restraints such as handcuffs.  

(b) All relevant information should be associated with the claims file and may be condensed, if possible and appropriate.  

(c) All attempts to obtain and review this evidence must be documented in the claims file.  

3. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

The AOJ must inform the examiner if the additional research conducted by the JSRRC assists in corroborating the Veteran's reported stressors.  

(a) The examiner is asked to identify any acquired psychiatric disability manifested by the Veteran since July 2001, including, but not limited to, PTSD, bipolar disorder, cognitive disorder, NOS, and cyclothymic versus dysthymic disorder.  See November 2010 VA PTSD examination; June 2001 neuropsychiatric evaluation from Dr. C.W.B.

If the examiner finds that any of the psychiatric disorders identified in the record since July 2001 are not valid (i.e., do not meet the DSM-IV criteria), he/she must explain why.  

(b) If the Veteran's stressors have been corroborated, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is at least as likely as not (i.e., a 50 percent or greater probability) the result of his verified in-service stressor(s).

(c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should indicate (1) whether the disability clearly and unmistakably existed prior service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

(d) If the identified acquired psychiatric disorder(s) is determined not to have clearly and unmistakably existed prior to service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service, including the traumatic events reported by the Veteran.  

In this regard, the examiner should note that the Veteran is competent to report the events that occurred during service and that, for disabilities other than PTSD, the reported events need not be independently corroborated in order to support the diagnosis.  

(e) In offering any opinion, the examiner must consider the other examination reports and medical evidence of record, as well as the Veteran's lay statements regarding the onset, nature, and progression of his psychiatric symptoms prior to, during, and since service.  

(f) The rationale for each opinion offered should be provided.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

4. Thereafter, readjudicate the matter on appeal.  If the claim continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

